Exhibit 10.5


MANPOWER INC.
(d/b/a ManpowerGroup)


PERFORMANCE SHARE UNIT AGREEMENT




This Performance Share Unit Agreement (this “Agreement”) is executed as of
__________ by and between MANPOWER INC. (d/b/a ManpowerGroup), a Wisconsin
corporation (the “Corporation”), and __________ (the “Employee”).


W I T N E S S E T H:


WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and


WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.


NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:


1.      Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.


2.      Terms of Award and Performance Goal.  The Employee has been granted a
Target Grant of ______ Performance Share Units under the Plan.  The actual
number of Performance Share Units that may be earned by Employee will be
determined as described below, based upon the actual results for the Performance
Period compared to the Performance Goal, subject to the vesting conditions (the
“Conditions”) that (1) the Employee must remain an employee of the Corporation
or its direct and indirect subsidiaries (collectively, “ManpowerGroup”)
continuously from the date of this Award until the last day of  the First
Service Period in order to vest in one-half of the Performance Share Units
earned and (2) the Employee must continue to remain an employee of ManpowerGroup
until the last day of the Second Service Period in order to vest in the
remaining one-half of the Performance Share Units earned.  If the vesting
Conditions are not satisfied, then except as otherwise provided in this
Agreement, or the Plan (to the extent not superseded by this Agreement), no
Performance Share Units shall be vested.  The Performance Goal and the number of
Performance Share Units that may be earned based on actual results for OPMP for
the Performance Period will be as follows:


OPMP for the Performance Period
 
Resulting Performance Share Units Earned
     
Threshold OPMP (__%)
 
50% of Target Grant
Target OPMP ( __%_)
 
100% of Target Grant
Outstanding OPMP ( ___%)
 
200% of Target Grant



If actual OPMP for the Performance Period is below Threshold OPMP specified
above, no Performance Share Units will be earned, and if actual OPMP for the
Performance Period exceeds Outstanding OPMP specified above, the number of
Performance Share Units earned will equal the number earned for Outstanding
OPMP.  Actual OPMP for the Performance Period between Threshold OPMP and Target
OPMP, or between Target OPMP and Outstanding OPMP shall result in a number of
Performance Share Units earned determined on a linear basis.  Notwithstanding
the foregoing, if the Annual OP Dollar Gate of $ _________ is not achieved
during the Performance Period, the maximum number of Performance Share Units
that can be earned will not exceed the Target Grant.  Further, notwithstanding
the foregoing, the Committee retains the discretion to decrease the number of
Performance Share Units earned under this Award.


3.      Award Payment.  Following the Committee’s approval and certification of
the number of Performance Share Units that have been earned hereunder, the
Performance Share Units vested after the end of each of the First and Second
Service Period shall be settled in Shares as soon as administratively
practicable after the end of the last day  of the applicable Service
Period.  Notwithstanding the foregoing, Awards of Performance Share Units that
become earned and vested upon the Employee’s death, Disability, a Triggering
Event, or a termination of employment following a Triggering Event in accordance
with Paragraph 5(b)(i) below shall be settled in Shares as soon as
administratively practicable after such death, Disability, Triggering Event or
termination of employment.  Further, to the extent that Performance Share Units
granted hereunder become earned and vested upon the Employee’s Retirement and
are nonqualified deferred compensation subject to Section 409A of the Code, such
Performance Share Units shall be settled in Shares after the Performance Period
on the date that is the later of (i) six (6) months after the date of the
Employee’s “separation of service” as such term is defined under Section 409A of
the Code, or (ii) as soon as administratively practicable after the date the
Committee, following the Performance Period, has certified and approved the
number of Performance Share Units that have been earned hereunder.


4.      Termination of Employment.  Except as otherwise provided in the Plan and
except as otherwise provided in this Agreement, Employee must be an employee of
ManpowerGroup continuously from the date of this Award until the last day of
each of the First Service Period and Second Service Period in order for Employee
to become vested in any Performance Share Units he or she may earn
hereunder.  Notwithstanding the foregoing, Section 10(d)(2) of the Plan,
regarding the earning and accelerated vesting of Awards upon a death, Disability
or Retirement, shall not apply to this Agreement.  Instead, upon a participant’s
death or Disability during the Performance Period, Employee will immediately
earn and become vested in the number of Performance Share Units the participant
would have otherwise earned if 100% of the Target Performance Goal had been
achieved at the end of the Performance Period.  Upon a Participant’s death or
Disability during either of the Service Periods, Employee will immediately
become vested in the actual number of Performance Share Units earned based on
attainment of the Performance Goal, determined in accordance with the actual
OPMP achieved at the end of the Performance Period, less any Performance Share
Units settled in Shares to Employee under this Agreement prior to the date of
such death or Disability.  In the event of Employee’s Retirement prior to the
either of the Service Periods, Employee shall earn and become vested in a
prorated number of Performance Share Units.  The number of Performance Share
Units earned and vested in connection with a Retirement shall be number of
Performance Share Units determined by multiplying the number of Performance
Share Units that would have been earned, taking into account the achievement of
the Annual OP Dollar Gate during the Performance Period, if Employee had
remained an Employee until the last day of the Second Service Period, determined
in accordance with the actual OPMP achieved at the end of the Performance
Period, by the quotient of (x) the number of days between and including the date
of this Agreement and the date of the Employee’s Retirement divided by (y) for
the portion of the Award that vests during the First Service Period (if not
already vested at the time of the Retirement), 685 days, and for the portion of
the Award that vests during the Second Service Period, 1,050 days , less any
Performance Share Units settled in Shares to Employee under this Agreement prior
to the date of such Retirement.


5.     Triggering Event.  Section 10(e) of the Plan, regarding the earning and
accelerated vesting of Awards after a Triggering Event or during a Protected
Period, shall not apply to this Agreement.   Instead,


 
a.
upon a Triggering Event during the Performance Period while Employee is employed
by ManpowerGroup or following a termination of Employee’s employment during a
Protected Period, Employee shall earn and become vested in a prorated number of
Performance Share Units in accordance with this paragraph 5(a).  The number of
Performance Share Units earned upon such Triggering Event shall be the number of
Performance Share Units determined by multiplying (i) the resulting number of
Performance Share Units that would have been earned at the end of the
Performance Period, determined by adjusting the OPMP targets (and/or the Annual
OP Dollar Gate) on a pro rata basis for less than the entire Performance Period
and then applying the actual OPMP (and/or Annual OP Dollar Gate) achieved as of
the date immediately prior to the date of the Triggering Event, by (ii) the
quotient of: (x) the number of days between and including the date of this
Agreement and the date of the Triggering Event divided by (y) for the portion of
the Award that vests during the First Service Period, 685 days, and for the
portion of the Award that vests during the Second Service Period, 1,050 days.



 
b.
where a Triggering Event occurs during either of the Service Periods while
Employee is employed by ManpowerGroup, upon either of the events below, Employee
shall become vested in the actual number Performance Share Units earned based on
attainment of the Performance Goal at the end of the Performance Period (after
subtracting the number of Performance Share Units settled in Shares to Employee
under this Agreement prior to such event):



 
i.
Upon the Employee’s termination of employment by ManpowerGroup other than for
Cause or upon the Employee’s voluntary termination of employment for Good Reason
if such termination occurs during the two-year period following the Triggering
Event (but not later than the end of the Second Service Period); or



 
ii.
Upon a Triggering Event if the Employee’s employment was terminated by the
Corporation other than for “Cause” or if the Employee voluntarily terminated her
employment for “Good Reason” if such termination occurs during a Protected
Period.



6.      Dividends and Voting Rights.  The Employee shall not be entitled to
receive any dividends for his or her Performance Share Units and shall not be
entitled to voting rights with respect to such Performance Share Units.


7.      Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Performance Share Units or payments of Shares in connection with
the Performance Share Units, and the Corporation may defer making delivery of
any Shares in respect of Performance Share Units until arrangements satisfactory
to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.


8.      Definitions.


a.  
“Target Grant” means the number of Performance Share Units established for
Employee to earn at Target OPMP.



b.  
“OPMP” means the Corporation’s annual operating profit divided by revenue from
services, both determined in accordance with GAAP as reported on the Company's
audited financial statements, with adjustments to be made (a) to reverse the
impact of a change in accounting method during the Performance Period or (b) for
any of the following items that exceed $10 million in any year (the $10 million
threshold to be measured separately for each item category):



i.  
goodwill impairment;



ii.  
nonrecurring restructuring gains or charges; and



iii.  
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.



 
c.
“Performance Goal” means the OPMP targets for the Performance Period as set by
the Administrator.



 
d.
“Performance Period” means the 12-month period beginning on January 1, 2012 and
ending on December 31, 2012.



 
e.
“Service” means the period beginning on the date the Employee’s employment with
ManpowerGroup commences and ending on the date the Employee’s employment with
ManpowerGroup terminates.



 
f.
“First Service Period” means the 12-month period beginning on January 1, 2013
and ending on December 31, 2013.



 
g.
“Second Service Period” means the 12-month period beginning on January 1, 2014
and ending on December 31, 2014.



 
h.
“Annual OP Dollar Gate” means the minimum operating profit dollars that can be
achieved during the Performance Period.  Operating profit is determined in
accordance with GAAP as reported on the Company's audited financial statements,
with adjustments to be made (a) to reverse the impact of a change in accounting
method during the Performance Period or (b) for any of the following items that
exceed $10 million in any year (the $10 million threshold to be measured
separately for each item category):



i.              goodwill impairment;


ii.              nonrecurring restructuring gains or charges; and


 
iii.
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.



 
i.
“Retirement” will mean termination of the Employee’s employment on or after the
Employee has attained age 55 and has completed 10 years of Service.



 
j.
Termination for “Cause” will mean termination of the Employee’s employment upon:



(i)  
Employee’s repeated failure to perform his duties with the Corporation in a
competent, diligent and satisfactory manner as determined by the Executive
Compensation and Human Resources Committee of the Board of Directors;



(ii)  
Employee’s failure or refusal to follow the reasonable instructions or direction
of the Board of Directors, which failure or refusal remains uncured, if subject
to cure, to the reasonable satisfaction of the Executive Compensation and Human
Resources Committee, for five (5) business days after receiving notice thereof
from the Executive Compensation and Human Resources Committee, or repeated
failure or refusal to follow the reasonable instructions or directions of the
Corporation’s Board of Directors;



(iii)  
any act by Employee of fraud, material dishonesty or material disloyalty
involving ManpowerGroup;



(iv)  
any violation by Employee of a ManpowerGroup policy of material import;



(v)  
any act by Employee of moral turpitude which is likely to result in discredit to
or loss of business, reputation or goodwill of ManpowerGroup;



(vi)  
Employee’s chronic absence from work other than by reason of a serious health
condition;

 
(vii)  
Employee’s commission of a crime the circumstances of which substantially relate
to Employee’s employment duties with ManpowerGroup; or

 
(viii)  
the willful engaging by Employee in conduct which is demonstrably and materially
injurious to ManpowerGroup.  For purposes of this Agreement, no act, or failure
to act, on Employee’s part will be deemed “willful” unless done, or omitted to
be done, by Employee not in good faith.

 
 
k.
“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:



(i)  
a material diminution in Employee’s authority, duties or responsibilities;



(ii)  
any material breach of any material obligation of ManpowerGroup for the payment
or provision of compensation or other benefits to Employee;



(iii)  
a material diminution in Employee’s base salary or a failure by ManpowerGroup to
provide an arrangement for Employee for any fiscal year of ManpowerGroup giving
Employee the opportunity to earn an incentive bonus for such year;



(iv)  
Employee’s being required by the Corporation to materially change the location
of his principal office; provided such new location is one in excess of fifty
miles from the location of Employee’s principal office before such change; or

 
(v)  
a material diminution in Employee’s annual target bonus opportunity for a given
fiscal year within two years after the occurrence of a Change of Control, as
compared to the annual target bonus opportunity for the fiscal year immediately
preceding the fiscal year in which a Change of Control occurred.

 
Notwithstanding the provisions above, Good Reason does not exist unless (i)
Employee objects to any material diminution or breach described above by written
notice to the Corporation within twenty (20) business days after such diminution
or breach occurs, (ii) the Corporation fails to cure such diminution or breach
within thirty (30) days after such notice is given and (iii) Employee’s
employment with ManpowerGroup is terminated by Employee within ninety (90) days
after such diminution or breach occurs.


9.  Multiple Executed Copies.  This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single grant of
Performance Share Units.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.
 


MANPOWER INC. (d/b/a ManpowerGroup)
 
By:
/s/ Jeffrey A. Joerres
 
Jeffrey A. Joerres
 

President and Chief Executive Officer
 
 
The undersigned Employee hereby accepts the foregoing grant of Performance Share
Units and agrees to the several terms and conditions hereof and of the Plan.
 

   
Employee
 